       Case 2:15-cr-00190-MCE Document 570 Filed 06/26/20 Page 1 of 1

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   No. 2:15-CR-00190-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    MICHAEL ROMANO,
15                     Defendant.
16

17         The Government’s opposed request to file a further status report on July 2, 2020,

18   with regard to Defendant Michael Romano’s placement on home confinement by the

19   Bureau of Prisons is GRANTED. See ECF Nos. 561, 568.

20         This motion is totally unnecessary. The defendant is to be released on home

21   confinement on June 30th, less than 96 hours from the date this order is being signed.

22   Any further action by this court will undoubtedly do nothing more than delay the current

23   release date.

24         IT IS SO ORDERED.

25   Dated: June 26, 2020

26

27

28
                                                  1
